 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
     individually and on behalf of all others
14                                                       CLASS ACTION
     similarly situated,
                                                         DECLARATION OF BRIAN HIGHSMITH
15                    Plaintiffs,                        IN SUPPORT OF PLAINTIFFS’ JOINT
                                                         MOTION FOR APPOINTMENT OF
16               v.                                      INTERIM CLASS COUNSEL
17   ACCREDITED CASUALTY AND SURETY                      Date:        June 6, 2019
     COMPANY, INC., et al.,                              Time:        2:00p.m.
18
                                                         Location:    Courtroom 9
                      Defendants.                        Judge:       The Honorable Jon S. Tigar
19

20
     STEVEN BREAUX, individually and on
21   behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22                    Plaintiff,
23               v.
24   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
25
                      Defendants.
26

27

28
                                                                     DECL. OF BRIAN HIGHSMITH IN SUPPORT OF
     1709016.3                                                         MOTION FOR APPOINTMENT OF INTERIM
                                                                            CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, Brian Highsmith, declare as follows:
 2               1.     I am an attorney at the National Consumer Law Center (“NCLC”), counsel for
 3   Plaintiffs Shonetta Crain and Kira Serna in Crain et al. v. Accredited Surety & Casualty Co., et
 4   al., Case No. 3:19-cv-001265-JST (N.D. Cal.). I have personal knowledge of the facts herein
 5   and, if called upon to testify to those facts, I could and would do so competently.
 6               2.     I am a Skadden Fellow and staff attorney at the National Consumer Law Center in
 7   Boston, Massachusetts.
 8               3.     I have been admitted to practice by the Maryland bar.
 9               4.     I am a graduate of Yale Law School (J.D., 2017) and Furman University (B.A.,
10   magna cum laude, 2010).
11               5.     My litigation and advocacy at NCLC aims to address the different ways that
12   interactions with our criminal legal system result in unfair and unaffordable financial obligations
13   for low-income families.
14               6.     I have worked to support a class action lawsuit, Egana v. Blair’s Bail Bonds, Inc.,
15   No. 17-5899 (E.D. La.), challenging New Orleans bail bond companies charging illegal fees and
16   engaging in other abusive practices, in violation of consumer protections.
17               7.     I am an attorney of record representing the proposed class in a class action lawsuit,
18   Pearson et al v. Hodgson et al., No. 1:18-cv-11130 (D.Mass.), challenging an illegal kickback
19   scheme between the Bristol County sheriff’s office and telecom vendor Securus Technologies
20   that nearly doubles the cost of calls made by prisoners in Massachusetts correctional facilities.
21               8.     In June 2018, I was invited to testify at a New York State listening session about
22   consumer abuses in the bail bond industry, convened by Governor Cuomo on behalf of the
23   Department of Financial Services, the Division of Consumer Protection and the Division of
24   Criminal Justice Services. See Brian Highsmith, Testimony before New York’s Bail Bond
25   Reform Listening Session (June 11, 2018), available at https://www.nclc.org/images/pdf/
26   criminal-justice/testimony-highsmith-ny-bail-bond.pdf.
27               9.     I am the author of “Commercialized (In)Justice: Consumer Abuses in the Bail and
28   Corrections Industry”(March 2019), https://www.nclc.org/images/pdf/criminal-justice/report-
                                                                         DECL. OF BRIAN HIGHSMITH IN SUPPORT OF
     1707014.2
                                                           -1-             MOTION FOR APPOINTMENT OF INTERIM
                                                                                CLASS COUNSEL; 3:19-CV-001265-JST
 1   commercialized-injustice-dec2018.pdf, which discusses at length consumer abuses observed in
 2   the commercial bail industry.
 3               10.    I am a co-author of an article, “Crimsumerism: Combating Consumer Abuses in
 4   the Criminal Legal System,” published this month in the Harvard Civil Rights-Civil Liberties
 5   Law Review, available at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3354644. The
 6   article discusses specific applications of various state and federal consumer protection laws to
 7   consumers of commercial bail contracts.
 8               11.    I also have written other articles about the criminalization of poverty in various
 9   consumer law contexts. For example, I am the lead author of a report about a recent trend of
10   companies pursuing criminal charges against low-income consumers who fall behind on
11   payments in “rent to own” transactions. See Brian Highsmith & Margot Saunders, “The Rent-To-
12   Own Racket: Using Criminal Courts to Coerce Payments from Vulnerable Families,” National
13   Consumer Law Center (Feb. 2019), available at https://www.nclc.org/images/pdf/criminal-
14   justice/report-rent-to-own-racket.pdf.
15               12.    In addition to my litigation and advocacy on civil rights and criminal justice
16   issues, I have worked in economic policy on issues related to poverty. I served as a policy advisor
17   in the White House National Economic Council between 2012 and 2014. In 2017, I was a policy
18   fellow in the Office of Senator Cory Booker, focusing on antitrust law and competition policy.
19               13.    In light of my extensive research of the bail bond industry and familiarity with
20   economic justice and civil rights issues, my participation on behalf of the proposed class will help
21   advance their interests.
22               I declare under penalty of perjury under the laws of the United States that the foregoing is
23   true and correct.
24               Executed on the 1st of May, 2019 in Boston, Massachusetts.
25
                                                                      /s/ Brian Highsmith
26                                                                    Brian Highsmith
27

28
                                                                         DECL. OF BRIAN HIGHSMITH IN SUPPORT OF
     1707014.2
                                                         -2-               MOTION FOR APPOINTMENT OF INTERIM
                                                                                CLASS COUNSEL; 3:19-CV-001265-JST
